In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Richmond County, dated January 11, 1977, which denied (1) their renewal motion for a general preference and (2) their motion for leave to serve a supplemental bill of particulars. Order reversed, with one bill of $50 costs and disbursements payable jointly by defendants-respondents, and renewal motion for a general preference and motion for leave to serve a supplemental bill of particulars granted. The supplemental bill of particulars in the form annexed to the moving papers is deemed served. It was an improvident exercise of discretion to deny plaintiffs’ renewal motion for a general preference. Plaintiffs established that Sara Jesselli’s injuries might warrant a recovery in excess of the $10,000 jurisdictional limitation of the Civil Court (see Coletto v Keogh, 44 AD2d 712). It was similarly an improvident exercise of discretion to deny plaintiffs leave to serve a supplemental bill of particulars. Where plaintiffs have shown a prima facie basis for their additional claims, and defendants have claimed no prejudice, leave to supplement a bill of particulars should be freely given (see 3 Weinstein-Korn-Miller, NY Civ Prac, par 3041.21). Latham, J. P., Cohalan, Rabin and Hawkins, JJ., Concur.